 4762DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears,Roebuck and Co. and Transport and Local De-liveryDrivers,Warehousemen and Helpers, LocalUnion 104,an Affiliate of the International Broth-erhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case28-RC-3024January 20, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn September 23, 1975, the Regional Director forRegion 28 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate the Petitioner's requested unitcomprised of all warehousemen at the Employer's1402 East Buckeye Road Phoenix, Arizona, distribu-tion center.' Thereafter, in accordance with the Na-tional Labor Relations Board Rules and Regulations,Series8,as amended, the Employer filed a timelyrequest for review of the Regional Director's decisionon the grounds,inter alia,that in finding deliveryoffice clericals, receiving clericals, and merchandisecontrol office clericals to be office clerical employeesand thus excluded from the unit found appropriate,he made erroneous factual findings and departedfrom officially reported precedent. The Petitionerfiled an opposition thereto.On November 5, 1975, the National Labor Rela-tionsBoard,by telegraphic order, granted theEmployer's request for review with respect to theaforementioned clerical employees and stayed theelection pending decision on review?Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscasewith respect to the issue under review andmakes the following findings:The Employer is a New York corporation engagedin the business of retail department store and mail-order sales. At its Phoenix, Arizona, distribution cen-termerchandise such as appliances and furniture isreceived and reshipped to the Employer's retail storesin Arizona, or directly to customers. The distributioniThe unit found appropriate consists of "All warehousemen, includingjanitors,furniture detailers,deluxers,appliance technicians and retail outletstore employees; excluding office clerical employees, watchmen, guards,and supervisors as defined inthe Act "2The request for review was denied in all other respects. The Board thusadopted the findings that installation department clericals and audit cleri-cals should be excluded as office clerical employeescenter employs approximately 27 warehousemen andapproximately 21 clerical employees, including the 6merchandise control clericals, 2 receiving clericals,and 3 delivery office clericals whose unit placementis here in dispute.The distribution center is a two-story buildingwhich contains office areas, warehouse space, anddeluxing areas on both floors, as well as loading andunloading docks, an installation staging area, and aretail outlet store located on the first floor. The time-clock, which all employeesuse, islocated on the firstfloor. There is a lunchroom and meeting room avail-able to all employees on the second floor.The operations of the distribution center are con-ducted under the day-to-day supervision of the distri-bution center manager. Reporting to him are, amongothers, the controller, a merchandise control manag-er, the audit supervisor, an installation manager, thewarehouse foreman, and the receiving and shippingsupervisor .3The parties do not dispute the appropriateness of aunit limited in scope to employees at the distributioncenter. The only issue herein is the inclusion or ex-clusion of the above-mentioned clerical classifica-tions. The Petitioner asserts, and the Regional Direc-tor found, that these employees are office clericalemployees and must be excluded from the unit. Es-sentially, the Employer contends the disputed em-ployees are plant clerical employees and should,therefore, be included in the requested unit of ware-house employees. We agree with the Employer.Merchandise control office clericals:The record dis-closes that there are six clerical employees who workin the merchandise control office which is located onthe second floor of the distribution center. These em-ployees are under the overall supervision of the mer-chandise control manager and the immediate super-visionofthemerchandise control supervisor.Essentially, the merchandise control clericals are res-ponsible for the keeping of inventory records relatingto merchandise which is entering or leaving the ware-house, as well as merchandise on order. They alsoperform paperwork relating to sales checks and re-quisitions for merchandise sent from the retail stores.Each of the merchandise control clericals is as-signed the recordkeeping responsibility for particulartypes of merchandise. Similarly, certain warehouse-men are responsible for the movement of particulartypes of merchandise on the warehouse floor. Thus,in the performance of their duties, merchandise con-trol clericals come into personal or telephone contactwith their counterparts in the warehouse area .4 This3The parties stipulatedthat these individuals are supervisors as defined inthe Act and therefore excluded from the unit.4 Personal contactbetween warehousemenand merchandise control cleri-cals occurs on the,arehouse floor aswell as in the merchandise control222 NLRB No. 65 SEARS, ROEBUCK AND CO.contact occurs when merchandise control clericalsprepare spot checks of their inventory recordkeepingcards, which checks are actually carried out by thewarehousemen.5 In addition, on a daily basis, ware-housemen report out-of-stock, damaged, or returnedmerchandise to the merchandise control clericals.Receiving clericals:There are two receiving cleri-cals in the receiving office which is located on thefirst floor of the distribution center. These employeeswork under the supervision of the shipping-receivingsupervisor,who also supervises shippers, receivers,and other warehouse employees. The receiving cleri-cals are responsible for the paperwork relating to thereceipt of merchandise. They prepare freight bills,match them with the invoices, and forward them tothe audit department. In the performance of theirduties, the receiving clericals have regular contactwith warehouse employees. Thus, two or three timesper week, receiving clericals verify store irregularityreports with a shipper or warehouseman to determinewhether merchandise was actually loaded. Receivingclericals also have daily personal or telephone con-tact with the receivers to obtain information relatingto the paperwork which is necessary to unloadtrucks.Delivery office clericals:There are three clericalemployees who work in the delivery office which islocated near the center of the first floor of the distri-bution center. There is also an individual in the deliv-ery office, referred to by the Employer as a "workingsupervisor," who directs the work of the delivery of-fice clerical employees; he also directs deluxers, aservice technician, and furniture refinishers.6 Deliv-ery office clericals carry mailbags containing saleschecks and requisitions sent from the retail stores tothe merchandise control office located on the secondfloor.There, the delivery office clericals open thebags and sort their contents according to merchan-dise and zone of delivery,. After the merchandise con-trol clericals perform paperwork relating to the saleschecks and requisitions, the mail is returned to thedelivery office where it is re-sorted by the deliveryofficeThus,the record discloses that almost daily one of the merchandisecontrol clericals visits a deluxer on the warehouse floor to check inventoryor give him a requisition or sales check.sThe record discloses that spot checks of the record-inventory-keepingcards are carried out three or four times per month.6Although the Regional Director found that the "working supervisor" ofthe delivery office directs the work of the employees assigned to him andthat he attends supervisory meetings at which supervisors are present, he didnot rule on his supervisory status as it was not clear from the record whetherhis work in directing other employees is routine in nature,or requires inde-pendent judgment.We agree that the record is insufficient to enable theBoard to determine whether the"working supervisor"isa supervisor asdefined in the Act, accordingly,we too, shall permit him to vote subject tochallenge477office clericals, taken by them to the warehouse floor,and either handed to a warehouseman or placed in apigeon hole for a warehouseman to pick up. Like thereceiving office and merchandise control clericals,delivery office clericals have regular contact with thewarehouse employees. Thus, delivery office clericalspage warehousemen to pull merchandise for custom-er pickup. If a problem arises with "respect to an in-correct stock number, or an item out of stock, thewarehouseman goes to the delivery office, or the de-livery office clerical goes to the warehouse floor, toresolve the situation. The record reveals that thesesituations arise daily.On the basis of the foregoing and the record as awhole, we find that the delivery office, receiving, andmerchandise control clericals perform duties whichare directly related to and integrated with the func-tional operation of the distribution center. Theseclerical employees have regular contact with ware-house employees in ensuring accurate recordkeepingrelating to the movement, condition, and availabilityofmerchandise located at the distribution center;work in areas which are proximate to the warehous-ing and deluxing areas utilized by the warehouse em-ployees; and, in the case of delivery office and re-ceiving clericals, share common supervision withemployees in the unit requested by the Petitioner.In these circumstances, we find that the disputedclerical employees are plant clerical employees whoseinterests are closely related to those of other distribu-tion center employees and we shall include them inthe unit? We conclude, therefore, that the appropri-ate unit is as follows:All warehousemen, including janitors, furnituredetailers, deluxers, appliance technicians, retailoutlet store employees and plant clerical em-ployees, employed at the Employer's distribu-tion center at 1402 East Buckeye Road, Phoenix,Arizona; excluding office clerical employees,watchmen, guards, and supervisors as defined inthe Act .8Accordingly, as the Petitioner indicated a willingnessto proceed to an election in any unit found appropri-ate, the case is remanded to the Regional Directorfor the purpose of conducting an election pursuant tohisDecision and Direction of Election, as modifiedherein, except that the payroll period for determiningeligibility shall be that immediately preceding the is-suance date of this decision.[Excelsiorfootnote omit-ted from publication.]7Sears, Roebuck and Co,220 NLRB No. 191 (1975);Sears, Roebuck andCo,152 NLRB 45, 49 (1963).8As the unit found appropriate is broader than that originally requestedby the Petitioner,the Regional Director shall determine whether Petitioner'sshowing of interest is sufficient before proceeding with the election.